Appellant constructed a sewer system in the town of Teague, and in so doing it placed a pipe across Oak street and below the surface. A hole developed in the street above the pipe, and a horse belonging to appellee stepped into this hole while being driven to a laundry wagon. The horse was so severely injured that it was necessary to kill it. This suit was brought by appellee in damages to recover the value of the horse, and he recovered judgment as prayed for.
There was no error in the action of the court in overruling the plea to the jurisdiction of the county court, which was presented upon the theory that the appellee had fraudulently alleged the value of the animal, so as to confer jurisdiction upon that court. The evidence abundantly supports the finding that the horse was of the reasonable market value alleged.
The only other errors assigned relate to the sufficiency of the evidence to support the court's finding that appellant was guilty of actionable negligence in this case. The evidence has been examined, and the conclusion reached that in this matter also the evidence abundantly supports the court's finding in appellee's favor upon this issue. It will serve no useful purpose to quote the evidence.
Finding no error, the judgment is affirmed.